10 Ill. App.3d 177 (1973)
293 N.E.2d 481
CENTRAL NATIONAL BANK OF CHICAGO, as Trustee, Plaintiff-Appellee,
v.
THE VILLAGE OF HOFFMAN ESTATES, Defendant-Appellant  (Charles Weinrich et al., Intervening-Defendants.)
No. 56574.
Illinois Appellate Court  First District (1st Division).
January 15, 1973.
Rehearing denied March 6, 1973.
Hofert and Samelson, of Des Plaines, (Edward C. Hofert and J. William Braithwaite, of counsel,) for appellant.
Haskins and Haskins, of Chicago, (Robert E. Haskins and C.W. Eckert, of counsel,) for appellee.
King, Robin, Gale & Pillinger, of Chicago, and Truninger and Pierce, of Palatine, both for intervening-defendants.
Abstract of Decision.
Judgment affirmed.